Citation Nr: 1026933	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1974 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board has had this case before it on 
two occasions (February 2008 and May 2009), and unfortunately, 
the case must once again be remanded for remedial evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed a right shoulder 
disability as a result of his active military service.  The case 
has been before the Board on several occasions, and a remand for 
remedial development is unfortunately required.  

In a Board remand order dated in February 2008, it was noted that 
there was evidence of shoulder consultations in service, and that 
the Veteran's lay testimony of having pain in the bilateral 
shoulders was credible and required evidentiary development.  It 
was ordered that the Veteran be afforded a comprehensive VA 
examination to determine if right and left shoulder conditions 
began in, or are somehow related to, an incident or event in 
active service.  The returned examination, dated in December 
2008, addressed only the contentions related to the left 
shoulder.  The Board, in a subsequent decision dated in May 2009, 
granted service connection for a left shoulder disorder; however, 
it also noted that compliance with the 2008 remand had not been 
accomplished in full, and that an examination of the right 
shoulder was required in order to satisfy the mandates of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand). 

In compliance with the remedial instructions put forth by the 
Board in May 2009, the Veteran was scheduled for a VA examination 
of the right shoulder.  Unfortunately, the returned opinion, 
dated in July 2009, is not useful to the Board in resolving the 
appeal.  The examiner did review the claims file, and did examine 
the Veteran's shoulder joint, diagnosing degenerative joint 
disease of the acrimoclavicular joint with impingement syndrome 
and pain.  Regarding the service treatment records, the examiner 
noted the history of left shoulder treatment; however, he stated 
that "there is nothing in the C-file to suggest any ongoing 
problems regarding either shoulder."  This is false, as the 
Veteran's left shoulder disability is service connected, and it 
is a highly peculiar statement regarding the right shoulder, as 
this examiner diagnosed chronic arthritis with impingement 
syndrome.  The examiner went on to state that the Veteran was not 
being treated for a right shoulder disability at separation, and 
that he could not resolve the issue of causation without resort 
to speculation.  

The opinion of the July 2009 examiner is, essentially, a 
summation of the service treatment history, with no associated 
rationale as to why an opinion cannot be reached without resort 
to speculation.  The examiner concluded that there was no 
evidence of right shoulder problems in service or "in the years 
that followed," and that as such, it would be speculation if he 
were to opine on a link between current shoulder arthritis and 
service.  This opinion fails to take into consideration the 
Veteran's assertion of pain in service, which is credible, and 
thus is against the examiner's determination that there was no 
symptomatology in service.  In certain instances, lay testimony 
can be utilized to establish a nexus between a current disorder 
and service, and the examiner should have considered the lay 
assertions of the Veteran when listing his medical rationale.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Moreover, in this instance, the only reasoning giving for why an 
opinion on causation would be speculative, was that there was no 
record of treatment in the service treatment records (or in years 
proximate to discharge).   The Board notes that a medical 
opinion, which is based merely on a review of the treatment 
history without an associated rationale, is not useful in 
adjudicating claims.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).

Simply put, the Board's remand orders of February 2008 and May 
2009 required that the Veteran be given an adequate examination 
to address the question as to whether it is at least as likely as 
not that a chronic right shoulder disorder had causal origins in 
service.  This was not complied with, as the returned examination 
of July 2009 is inadequate.  A new examination, with a different 
examiner, is required to remedy the situation.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2009) 
are fully satisfied.  

2.  Schedule the Veteran for VA orthopedic 
examination, with an examiner other than 
the one who conducted the July 2009 
examination, to determine the nature and 
etiology of his claimed right shoulder 
disability.  The claims file must be provided 
to the examiner for review. All appropriate 
testing should be conducted.  Specifically, 
as requested in previous remands, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right shoulder 
disability had its onset and/or causal origin 
in active service.  A detailed rationale 
should accompany any conclusions reached, to 
include citations to any appropriate medical 
literature.  Additionally, the examiner 
should discuss the Veteran's lay testimony of 
pain in the shoulder during and since 
service, and what, if any, role those 
symptoms had in the development of a current 
right shoulder condition.  If the examiner 
determines that an opinion cannot be made 
without resort to speculation, the medical 
reasoning must accompany the conclusion.  
Moreover, the examiner is advised that a mere 
review of the claims file is not sufficient 
to constitute a rationale, and that he or she 
must discuss all medical principles involved 
in coming to a conclusion.  

3.  Thereafter, readjudicate the claim of 
service connection for a right shoulder 
disability. If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

